Citation Nr: 1039666	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  09-19 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of 
shell fragments and degenerative arthritis of the right hand.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board sitting at the RO in San 
Antonio, Texas in February 2010.  A transcript of the hearing is 
associated with the claims file. 

In March 2010, the Board remanded the claim for further 
development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's residuals of shell fragments and arthritis of the 
right hand are manifested by pain, reduced grip strength, and 
limitation of extension of the index finger with X-ray evidence 
of retained metallic fragments and degenerative arthritis.  The 
Veteran is able to close fingers to the transverse crease of the 
palm and touch the thumb to opposing fingers.  There are no 
associated muscle injuries or nerve deficits, and right wrist 
deficits are not related to the shell fragment injury.    


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for shell 
fragments and arthritis of the right hand have not been met at 
any time during the period covered by this appeal.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7. 4.40. 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5216-30, 5307, 
5309 (2010). 

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide and; (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi,
18 Vet. App. 112 (2004).  

For an increased-compensation claim, VA must notify the claimant 
that, to substantiate a claim, the medical or lay evidence must 
show a worsening or increase in severity of the disability, and 
the effect that such worsening or increase has on the claimant's 
employment. Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect that worsening has on employment (such as a 
specific measurement or test result), VA must provide at least 
general notice of that requirement. VA must also provide examples 
of the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  Id.

In correspondence in March 2007, the RO provided a notice that 
did not satisfy the requirements outlined in Vazquez-Flores.  The 
RO informed the Veteran of the types of evidence that would be 
considered and the respective responsibilities of the Veteran and 
VA to obtain that evidence.  The notice did not ask the Veteran 
specifically for evidence to show the impact of his disability on 
his employment and did not provide him with general notice 
concerning the rating criteria.  In order to determine whether to 
proceed with the adjudication, the Board will examine whether the 
errors were prejudicial to the appellant.

In written statements to VA from the Veteran and his spouse and 
in testimony at a hearing before the Board, the Veteran reported 
the symptoms that he experienced and the effect they have on him.  
Moreover, the RO provided a compliant notice in April 2009 
followed by readjudication of the claim in a May 2009 statement 
of the case.  Based on the notice that was provided to him and 
the evidence he presented, the Board concludes that the Veteran 
had actual knowledge of the rating criteria and is reasonably 
expected to understand what is required to substantiate the 
claim.  Accordingly, the notice errors were not prejudicial.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any evidence 
that could not be obtained.  VA has also obtained medical 
examinations.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The Veteran served in U.S. Army artillery units.  He contends 
that his right hand disability is more severe than is 
contemplated by the current rating. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).   However, staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portrays the anatomical damage and the functional loss 
with respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due to 
pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 
4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated 
at the same level as the functional loss when flexion is 
impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the 
disability under several diagnostic codes, the Board considers 
the level of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of pain 
on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  

Service treatment records are limited to a May 1955 discharge 
physical examination that showed no right hand abnormalities.  In 
a December 1995 claim, the Veteran reported that he received 
numerous small fragment wounds on the arms and face while 
training with anti-tank rockets.  X-rays previously obtained in 
March 1994 showed multiple tiny metallic fragments in the soft 
tissues of the fingers and degeneration of the third metacarpal 
phalangeal joint.  In September 1997, a VA examiner noted no 
scarring, circulatory deficit, or loss of sensation in the right 
hand.  There was tenderness over the distal midpalmar region and 
a boney prominence at the third metacarpal phalangeal joint with 
pain and some limitation of motion of the third finger.  There 
was no evidence of fragments, symptoms, or limitation of function 
of the right wrist.  In March 1998, the Board granted service 
connection for residuals of shell fragments and degenerative 
arthritis of the right hand.  In April 1998, the RO assigned a 10 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5003 for 
degenerative arthritis.  In May 2007, the RO reevaluated the 
disability and assigned a 10 percent rating under Diagnostic Code 
5307 for residual injury to muscle group VII.  

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When there is arthritis with at least some limitation 
of motion, but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating will be assigned 
for each affected major joint or group of minor joints.  In the 
absence of limitation of motion, X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups will 
warrant a 10 percent rating.  Absent limitation of motion, a 20 
percent rating is warranted for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Limitation of motion of single or multiple digits of the hand are 
evaluated under the following criteria.  For the index, long, 
ring and little fingers, zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest of 
the hand.   The position of function of the hand is with the 
wrist dorsiflexed 20 to 30 degrees, the metacarpal-phalangeal 
(MP) and proximal interphalangeal (PIP) joints flexed to 30 
degrees and the thumb abducted and rotated so that the thumb pad 
faces the finger pads.  Joints in these positions are considered 
in a favorable position.  For such fingers, the MP joint has a 
range of zero to 90 degrees of flexion; the PIP joint has a range 
of zero to 100 degrees of flexion; and the distal interphalangeal 
(DIP) joint has a range of zero to 70 or 80 degrees of flexion. 
38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, Note 1.

Diagnostic criteria for limitation of motion of individual digits 
require the limitation of motion of each digit to be evaluated 
separately, and under the circumstances where there is a 
limitation of motion of two or more digits, those evaluations are 
to be combined to determine the assigned rating disability. 38 
C.F.R. § 4.71a, Diagnostic Codes 5216- 5230, Note 5.  

For limitation of motion of the thumb, a noncompensable rating is 
warranted for a gap of less than one inch (2.5 cm) between the 
thumb pad and the fingers with the thumb attempting to oppose the 
fingers.  A 10 percent rating is warranted when the gap is one to 
two inches (2.5 to 5.1 cm) and 20 percent when the gap is more 
than two inches (5.1 cm).  38 C.F.R. § 4.71a, Diagnostic Code 
5228.  

For the limitation of motion in the index or long finger, a 
noncompensable rating is warranted if there is a gap of less than 
one inch (2.5cm) between the fingertip and the palm crease, with 
the finger flexed to the extent possible; or when extension is 
limited to no more than 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5229.  A 10 percent rating is warranted when 
there is a gap of one inch (2.5cm) or more between the fingertip 
and the proximal transverse crease of the palm, with the finger 
flexed to the extent possible; or with extension limited by more 
than 30 degrees. Id. Any limitation of motion in the ring or 
small finger is assigned a noncompensable rating.   38 C.F.R. § 
4.71a, Diagnostic Code 5230. 

Injury to the intrinsic muscles of the hand may be rated under 
the diagnostic code for muscle group VII or IX that control 
grasping and delicate manipulative movements.  However, the hand 
is so compact a structure that isolated muscle injuries are rare, 
being nearly always complicated with injuries of bones, joints, 
tendons, etc. and are rated on limitation of motion, minimum 10 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5307, 5309.    

Diagnostic criteria are also available for ankylosis of the 
finger joints, limitation of motion of the wrist, nerve deficits, 
and injuries to the muscles arising from the internal and 
external condyle of the humerus that affect extension and flexion 
of the fingers.  However, there is credible medical evidence of 
record that shows no ankylosis of any finger joint and that the 
service connected residuals of fragment wounds do not affect any 
joints of the wrist.  There is credible medical evidence that the 
fragments sustained in service do not affect the muscles of the 
condyle of the humerus.  There is no credible medical evidence of 
a diagnosis of nerve deficits. Therefore, the Board concludes 
that those criteria do not apply in this case.  

VA outpatient treatment records from June 2002 to March 2006 
showed that the Veteran reported chronic right hand pain.  
Examiners noted that his degenerative arthritis was stable with 
the use of over-the-counter medication for pain.  In March 2006, 
an examiner noted that the Veteran had a full range of motion of 
the right hand but continued to use oral and surface medication 
for pain and a wrist splint at night.    

In April 2007, a VA contract physician noted that the Veteran was 
right handed and reported symptoms of constant moderate pain and 
weakness of the palm, thumb, and wrist of the right hand.  On 
examination, the physician noted that the Veteran could tie 
shoelaces, fasten buttons, and pick up and tear a piece of paper 
without difficulty.  The Veteran's right hand fingertips were 
able to reach the crease of the palm and the right thumb could 
oppose the fingers with zero gaps.  Right hand strength was 
normal.  Individual joint range of motion was as follows.  For 
the right thumb, MP joint motion was zero to 40 degrees vice a 
normal of 60 degrees.  For the "long fingers," PIP joint motion 
was zero to 80 degrees.  The physician did not indicate if the 
long fingers included both the index and middle finger.  The 
ranges of motion for other individual joints were normal 
including that they could extend to zero degrees.  No joint 
function was additionally limited by pain, weakness, fatigue or 
incoordination on repetition.  The physician noted that the 
Veteran's daily activities were limited by the right upper 
extremity without further explanation of specific activities or 
portions of the extremity. 

In separate statements in August 2007, the Veteran and his spouse 
noted that he continued to experience daily right hand pain that 
fluctuated in severity with activity such as writing daily 
reports at work and opening jars.  The Veteran was intermittently 
incapable of raking, sweeping, driving, lifting, gripping, 
tightening, or pressing activities at times when his hand "gives 
out."  In a January 2009 statement, the Veteran noted that his 
symptoms were becoming progressively worse and that he had 
difficulty holding a cup, opening a door bolt, and opening a car 
door.  He experienced interrupted sleep because of right hand 
pain.  

In February 2009, a VA physician noted a review of the claims 
file and the Veteran's reports of intermittent pain in the right 
hand, severe during flare-ups precipitated by activity such as 
writing, opening a door knob or jars, and starting a lawn mower.  
The Veteran reported that he could perform the activities of 
daily living but that his symptoms had become more severe in the 
past several years.  He continued to use oral and surface 
medications for pain.  On examination, the physician noted 
limitation of motion of the wrist and pain in a grinding test at 
the base of the carpal-metacarpal joint.  Flexor and extensor 
tendons and motor tests were normal with no circulation deficits.  
X-rays showed mild to moderate degenerative arthritis of the 
first carpal-metacarpal joint of the right hand and small 
shrapnel pieces less than one millimeter involving the index and 
long fingers.  There was no evidence of muscle or nerve damage.  
The physician diagnosed traumatic arthritis of the base of the 
right thumb.  The physician did not note range of motion of 
individual joints, proximate motion of the fingers to the palm, 
or proximate motion of the fingers to the thumb.   

In a February 2010 Board hearing, the Veteran stated that he was 
able to operate an automobile but needed to rest his right hand 
when tired.  He stated that attempting to pull-start yard tools 
or use his right hand on an axe precipitated loss of grip 
strength and pain lasting several hours.  The Veteran 
demonstrated that he was unable to spread his right fingers wide 
apart because of pain and was unable to flatten his palm on a 
table surface.   He acknowledged that he was able to perform his 
daily activities.  The Veteran stated that he also experienced 
wrist pain that could have been caused by his hand disability.  
However, he demonstrated that the shrapnel entered his hand mid-
way through the carpals and thumb but not in the wrist.  He 
further stated that his fingers occasionally became numb for a 
short time and that he occasionally could not close his fist.  
The Veteran also stated that a boney prominence in his palm below 
the third finger was also tender to the touch.

In July 2010, a VA physician performed an examination of the 
right hand and fingers, right wrist, and associated muscle 
structures.  The physician noted a review of the claims file 
including the circumstances of the shrapnel wounds and the 
Veteran's reports of pain and deformity at the carpal-metacarpal 
joint of the right thumb, decreased grip strength, and daily to 
weekly flare-up pain.   On examination, range of extension of the 
right index, long, ring, and small fingers was normal with the 
exception of a limitation of 5 degrees from full extension of the 
proximal interphalangeal joint of the index finger.  The examiner 
noted that the extension limitation was functionally 
insignificant.  There was no gap between the index and long 
finger and the proximal transverse crease of the palm.  There was 
no pain on motion with the exception of the small fingers on both 
hands but with no additional loss of function on repetition.  
There was no gap between the thumb pad and the opposing fingers 
or pain on motion of the thumb.  There was deformity and 
enlargement of the carpal-metacarpal joint of the right thumb 
with decreased right hand grip strength when compared to the left 
hand.  Concurrent X-rays showed small metallic fragments over the 
fingers with multifocal degenerative changes and widening of the 
scaphoid-lunate spaces suggesting a prior ligamentous injury.   
The physician noted that the disability imposed moderate 
limitation on participation in sports but only mild or no 
limitation on other activities such as grooming, household chores 
or shopping.  

The Veteran reported experiencing right wrist pain but reported 
no history of gout or direct injury of the wrist.  On 
examination, the physician noted limitation of motion of the 
wrist with pain on motion. Concurrent X-rays showed 
osteoarthritic changes but no metallic fragments.  The physician 
concluded that the wrist deficits were the result of aging, were 
not residuals of the shrapnel fragments, and did not affect grip 
strength.  

The physician noted no injury to muscle groups VII, VIII, or IX, 
the humeral condyle, or the intrinsic muscles of the hand.  

The Board concludes that a rating in excess of 10 percent for 
residuals of shell fragments and degenerative arthritis of the 
right hand is not warranted at any time during the period covered 
by this appeal.  As there is X-ray evidence of degenerative 
arthritis with some limitation of extension of the right index 
finger, a rating of 10 percent is warranted under Diagnostic Code 
5003.  The Board also considered the Veteran's hearing testimony 
and demonstration of limitation of motion at that time.  Further, 
the contract physician in April 2007 noted some limitation of 
motion but used terminology that could not be applied to the 
rating criteria.  The Board places greater weight on the 
observations and measurements of the physician in July 2010 
because they are were made by a medical professional in a 
clinical environment and can be applied to the criteria.  A 
higher rating for limitation of motion of the fingers or thumb is 
not warranted because the Veteran is able to close fingers to the 
transverse crease of the palm and touch opposing fingers to the 
thumb.  Extension of the index finger is not limited to greater 
than 30 degrees.  Additional ratings for arthritis of the wrist 
are not warranted because the physician in July 2010 noted that 
degenerative disease of the wrist was not a residual of the 
retained metallic fragments.  

Although the RO previously rated the residuals under Diagnostic 
Code 5307 for injury to muscle group VII, ratings for muscle 
injury are not warranted because the physician in July 2010 
specifically noted no muscle injuries on examination.  
Nevertheless, an alternative minimum 10 percent rating under the 
note following Diagnostic Code IX is warranted for a complex 
injury of the hand with some limitation of motion.  However, the 
two ratings may not be combined because it would result in 
impermissible pyramiding.  38 C.F.R. § 4.14 (2010). 

An additional rating for nerve deficits is not warranted.  
Although the Veteran reported at his hearing that he experienced 
occasional numbness of the fingers, none of the examiners noted 
the symptoms or diagnosed a nerve disorder associated with the 
metal fragments.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case.  38 
C.F.R. § 3.321(b)(1) (2010).  The Veteran has not presented any 
evidence that his particular service-connected right hand injury 
results in a unique disability that is not addressed by the 
rating criteria.  Specifically, there is no evidence of frequent 
hospitalization.  Although the Veteran reported difficulty 
grasping heavy tools, there is no marked interference with 
employment that would suggest that the Veteran is not adequately 
compensated by the regular schedular standards.  Thus, there is 
no basis for referral of the case for consideration of an 
extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. 
App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 
337 (1996).

As the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A rating in excess of 10 percent for residuals of shell fragments 
and degenerative arthritis of the right hand is denied.    



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


